EXHIBIT 10.32

THIRD AMENDMENT TO

THE RETIREMENT PLAN FOR EMPLOYEES OF

BANCTRUST FINANCIAL GROUP, INC.

The Retirement Plan for Employees of BancTrust Financial Group, Inc. is hereby
amended as follows:

 

1. Section 1.01 is amended to add the following language to the end thereof
effective December 31, 2002:

The Accrued Benefit of a Participant who terminates and is rehired after
December 31, 2002 shall be frozen as of December 31, 2002 (in the case of a
Participant who terminates on or before December 31, 2002) or as of his
termination date (in the case of a Participant who terminates after December 31,
2002).

 

2. Section 2.02 is amended to add the following language to the end thereof,
effective December 31, 2002:

Participation in the Plan shall be frozen effective December 31, 2002 for
individuals who are not active employees or Participants on that date and who
are hired or rehired after that date. No additional Employee hired or rehired
after December 31, 2002 shall become a Participant in the Plan.

IN WITNESS WHEREOF, BancTrust Financial Group, Inc. has caused this instrument
to be executed this 28th day of April, 2003.

 

    BancTrust Financial Group, Inc. ATTEST: (SEAL)   By:  

J S. Nelson

RECEIVED AND ACKNOWLEDGED   TRUSTEE Date: April 28, 2003   By:  

Alexis Maloy